COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00449-CV


PHILLIP YOUNG                                                        APPELLANT

                                        V.

ROVERT J. ROGERS AND DAISY                                           APPELLEES
P. ROGERS


                                    ------------

         FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                           ABATEMENT ORDER

                                    ------------

      We have considered the parties’ “Joint Motion To Reverse And Remand

To Enter Agreed Judgment.” We construe the agreed motion as a motion to

abate for the trial court to enter an order in accord with the parties’ settlement

agreement.

      The motion is GRANTED IN PART. Accordingly, we abate the appeal and

remand this case to the trial court. The appeal will be automatically reinstated on

April 15, 2013, but could be dismissed if no party files a motion asking that the

appeal continue.
      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED March 28, 2013.

                                                      PER CURIAM




                                           2